48 F.3d 1225NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
UNITED STATES of America, Appellee,v.Robert MASON, Jr., Appellant.
No. 94-2521.
United States Court of Appeals,Eighth Circuit.
Submitted:  Dec. 13, 1994.Filed:  Feb. 27, 1995.

Before BOWMAN, Circuit Judge, GIBSON, Senior Circuit Judge, and LOKEN, Circuit Judge.
PER CURIAM.


1
Robert Mason was tried by a jury and convicted of three counts of distributing cocaine base in violation of 21 U.S.C. Sec. 841(a)(1).  The District Court1 sentenced Mason to three concurrent terms of 121 months followed by three years of supervised release.


2
On appeal, Mason argues that the District Court abused its discretion by excluding the testimony of a defense witness who would have attacked the credibility of the government's confidential informant.  The confidential informant already had been cross-examined and had been asked about the specific matter as to which the proffered witness would have testified.  Having reviewed the case, we conclude that Mason's argument lacks merit.  The District Court did not abuse its discretion in excluding the testimony of Mason's witness.  The court's ruling is solidly grounded in Rule 608(b) of the Federal Rules of Evidence, and an opinion would lack precedential value.  Accordingly, the judgment of the District Court is affirmed without further discussion.


3
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable Elsijane T. Roy, Senior United States District Judge for the Eastern District of Arkansas